In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-055 CR

____________________


STEPHEN RICHARD SPRADLING, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 86032




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Stephen Richard Spradling from a sentence
pronounced December 11, 2002.  No motion for new trial was timely filed.  The notice
of appeal was filed with the trial court on January 13, 2003, more than thirty days from
the date sentence was imposed in open court.  We notified the parties that the appeal did
not appear to have been timely filed, but received no reply.  The Court finds the notice of
appeal was not timely filed.  Tex. R. App. P. 26.2.  No extension of time was timely
requested pursuant to Tex. R. App. P. 26.3.  It does not appear that appellant obtained an
out-of-time appeal.  The Court finds it is without jurisdiction to entertain this appeal.
	It is therefore ORDERED that the appeal of this cause be DISMISSED for want of
jurisdiction.
	APPEAL DISMISSED.	
									PER CURIAM


Opinion Delivered March 27, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.